Citation Nr: 1226607	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right lower extremity. 

2.  Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963, and from January 1964 to September 1966. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record. 

In June 2007, the Board remanded the appeal to the RO to obtain additional evidentiary development. 

In April 2008, the Board denied the service connection claims for a right leg disability and a back disability.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court vacated the Board's decision and remanded it for further proceedings consistent with the April 2010 Memorandum Decision.

In November 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain additional records and a VA examination and opinion.  To this end, the Veteran's Social Security records were obtained and a VA physician examined the Veteran in December 2010 and provided a requested medical opinion.  The opinion is responsive to this determinative and threshold preliminary issue of whether the Veteran actually has this claimed condition (i.e., this asserted disability), so there was compliance with this remand directive in having him undergo this VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in March 2012 the Veteran submitted an additional lay statement and medical statement in support of his claim.  At that time, a waiver of initial RO review was also received.  No additional action in this regard is warranted.  


FINDINGS OF FACT

1.  Although the Veteran has current diagnoses of disabilities of the right lower extremity, as well as evidence of right knee trauma during his military service, the probative medical and other evidence of record demonstrates these disorders are unrelated to his military service, to include any in-service injury.

2.  There are no findings, complaints, or diagnoses regarding the Veteran's low back during service or for many years after his discharge from service.  The probative and persuasive evidence demonstrates that the Veteran's low back disability is not related to his military service, to include any in-service injury.


CONCLUSIONS OF LAW

1.  The Veteran's disabilities of the right lower extremity, including the arthritis were not incurred in or aggravated by his military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's disabilities of the lumbar spine, including the arthritis, were not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has a duty to notify and assist claimants pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  In the notice VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA letters dated in November 2004 and July 2007 provided the Veteran with the requisite notice.  The letters informed the Veteran of the information and evidence required to substantiate his service connection claims and of the division of responsibilities, the Veteran's versus VA's, in obtaining supporting evidence.  The July 2007 letter also provided information concerning the "downstream" disability rating and effective date elements and again explained VA's duty to assist him in obtaining evidence in support of his claims, to include what evidence or information was still needed from him.  VA's duty to notify has been fulfilled.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  It is also noted that a Supplemental Statement of the Case (SSOC) was issued to the Veteran in February 2012, thus the Veteran's claims have been readjudicated since the July 2007 notice letter; thereby curing any defect in the timing of the later issued notice letter.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

At this time the Board also notes that the February 2012 SSOC letter confirms that the Veteran's local representative the Texas Veterans Commission received a copy of the Veteran's SSOC.  However, while given ample opportunity to respond, no response has been received from the veteran's representative.  See also March 2012 Notice letter of Certification of Appeal and Transfer of Appellate Record, as well as TVC's transmittal letter, submitting additional evidence on behalf of the Veteran.  Given the aforementioned, no additional action in this regard is warranted.  In fact, the Veteran has indicated that he has no additional evidence or argument to submit.  See March 2012 SSOC response and waiver notice. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that  38 C.F.R. § 3.103(c)(2) (2010) requires that a Veterans Law Judge or hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Here, during the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to substantiate the Veteran's claims.  However, the Veteran has demonstrated actual knowledge of this information.  The Veteran discussed his current disorders, the events of service, and why he felt his current disorders are related to the events of service.  He also discussed his symptoms and treatment received since service.  Additionally, the Veteran's claims have been remanded by the Court and the Board for additional development.  Thus, he was has been made aware of the information and evidence needed to substantiate his claims.  Accordingly, the Veteran is not shown to be prejudiced in this regard.  Id.

Moreover, neither the Veteran nor his representative has not alleged any VCAA notice error or any other type of notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial.  Absent any pleading or showing, the duty to notify has been satisfied.

The duty to assist has been satisfied as well.  Of record are the Veteran's service treatment records (STRs), VA outpatient records, SSA records, and reports of VA compensation and pension examinations.  As previously noted, in November 2010 the Board remanded the case to obtain additional VA medical treatment records and to obtain an adequate VA examination.  In response, additional medical treatment records were obtained and a VA examination was accomplished.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The VA examination is adequate for adjudicative purposes.  The examination report reflects that the examiner both clarified all present diagnoses and provided comment on their etiology, including especially in terms of whether they are related or attributable to the Veteran's military service versus other factors or causes.  Thus, the mandates of the remand were substantially complied with and VA has satisfied its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  It is also noted that there are no indications or allegations of any other outstanding relevant evidence.  38 U.S.C.A. § 5103A.

II.  Laws and Regulations

Service connection is warranted for disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be:  (1) competent and credible evidence confirming that the Veteran has the claimed disability - or, at the very least, showing he has had the claimed disability at some point during the pendency of the appeal; (2) competent and credible evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain chronic diseases, such as arthritis or other organic diseases of the nervous system, will be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102.

III.  Factual Background

The Veteran asserts that he was injured in service trying to stop a forklift from falling.  He fell injuring his right leg and back when a piece from the forklift caught on his leg causing him to fall.  Since this incident, his back and right leg have been bothering him and these injuries still persist.  He attributes his current back and leg pain to his military service.

Reviewing the Veteran's STRs, in September 1965, the Veteran was involved in an accident aboard a ship.  He was prescribed bed rest for two days due to multiple abrasions and contusions to the right knee.  After two days, his knee was bandaged and he was placed on light duty.  The examiner diagnosed a right medial collateral ligament knee injury.  The Veteran's separation examination of August 1966 does not note any problems with his leg.  With regard to the lumbar spine, the STRs show no complaints, findings, or diagnoses regarding a back disability.  While documenting the above-mentioned incident to which the Veteran references, the clinical records associated with this treatment do not make any note of back pain or note any problems with the Veteran's back.  The August 1966 separation examination is negative for any complaints of back pain as well.

Post service private employment and medical records show that on September 27, 1977, the Veteran reported that he experienced acute back pain after bending over earlier that morning.  He went to work and lifted 50 pounds which exacerbated the pain.  On examination, lumbar spine flexion and extension were limited by pain and spasm.  No diagnosis was reported at that time.  He returned 2 months later for additional treatment.  The diagnosis was muscle strain.  The reports thereafter show continued complaints of back pain with treatment. 

Private medical records dated in July 1994 show the Veteran experienced back discomfort extending down all the way to his foot.  In August 1994, the Veteran's medical records show a right herniated disc, which was confirmed by a magnetic resonance imaging (MRI).  September 1994 medical records show the Veteran had a ruptured disc at L5-S1 and that he needed back surgery.  December 1994 medical records show that the Veteran continued to have discomfort in his legs and low back.  In April 1995 he complained of discomfort in his left low back. 

May 2003 medical records show the Veteran had right low back pain for many months.  December 2003 medical records show that the Veteran injured his back, but does not refer to a specific injury.  The Veteran's medical records from December 2004 show that he has L5-S1 right micro-hemilaminectomy with marked reduction in the disc space reductive sclerosis and vacuum disc phenomenon.  February 2005 medical records show mild narrowing of the L4-5 and L5-S1 intervertebral disc spaces. 

In March 2005, the Veteran reported having low back surgery.  The examination found the alignment of the lumbar spine to be anatomic with mild narrowing of the L4-5 and L5-S1 intervertebral disc spaces.  Not one of the reports attributes the Veteran's back disorder to service. 

With regard to the right lower extremity, private medical records submitted in support of his claims, include an April 2003 letter from M.O., M.D.  This physician indicated that the Veteran had a history of bilateral calf muscle pain and concomitant burning pain at his right knee.  The doctor states that this might be related in part to his prior right knee injury, but does not specify the injury to which he refers.  The physician indicates that the Veteran had lumbar surgery in 1994, which alleviated prior right leg radiculopathy and stated that the Veteran had right knee injuries on two occasions, but does not elaborate on these injuries. 

The record contains a report of a private May 2003 nerve conduction study report, which shows that the Veteran complained of soreness around his right knee and muscle aching or cramps in his calves.  The nerve conduction was within normal limits.  A December 2004 private magnetic resonance imaging (MRI) report of the lumbar spine shows that he was experiencing bilateral leg pain and right leg numbness. 

Pursuant to a June 2007 Board remand, the Veteran was afforded a VA examination in January 2008 to ascertain the likely etiology of any currently diagnosed right leg and back disabilities.  The examiner reviewed the entire claims file including the STRs and private medical records.  He stated that the Veteran reported having current bilateral leg pain.  After physical examination, which showed essentially normal findings, the examiner stated that the Veteran had a normal examination of his right knee.  He added that there was no medical association between the knee and back disabilities.  Further, the burning and tingling in both feet were secondary to diabetes mellitus and diagnosed as peripheral neuropathy.  

However, as noted in the 2010 Memorandum Decision, with regard to the right leg claim, the January 2008 VA examiner limited his discussion to the Veteran's right knee.  The parties indicated that the examiner did not account for the medical evidence of record which shows that the Veteran has various complaints related to the right leg to include ongoing vascular, neuropathic, and myopathic problems.  In regard to the lumbar spine disabilities, the Court also noted that the January 2008 VA examiner did not take into account the lay reports of an in-service back injury, when determining the etiology.  The Court found that additional VA examination was necessary to adequately addresses all disabilities of the Veteran's right leg, as opposed to only the knee disability and to take into consideration the Veteran's report of an in-service back injury. 

The Veteran underwent another VA examination in December 2010.  He reported that he got jerked around when he fell on a forklift in the hole of a ship.  He had continued anterior groin and radicular pain down the right leg.  Examination in 2010 revealed questionable sensory deficits on the right lower extremity, loss of vibratory sense on the right, and absent knee and ankle reflexes, bilaterally.  There were minimal medial compartment arthritic changes in the right knee consistent with his age of 67.  There were minimal degenerative changes in the hip joints.  

After considering the in-service and post-service medical and occupational histories, the physician assistant concluded the Veteran's current disabilities of the right lower extremity and lumbar spine were unrelated to his military trauma.  In explanation, this examiner noted:

Regarding the right leg the veteran does have evidence of peripheral vascular disease in both legs as evidenced by swelling.  He has numbness and tingling in the feet secondary to the diabetes diagnosed as peripheral neuropathy.  He does have right leg radicular pain secondary to the lumbar spine status post service surgery in 1994.  The right groin pain, etiology is unknown, possibly a chronically strained hip flexor.  

Review of the service medical records document December, 1965 complaint of bilateral groin pain mainly on the left.  It was noted that he had swelling in the epididymis and he was treated for epididymitis with antibiotics but there is no other indication of any treatment or evaluation for a groin condition. 

The Veteran did have a medial collateral right knee strain due to a fall off of a forklift and a fall through the hatch in September, 1965.  This resolved without surgery or casting.  He was treated with rest, ice and limited duty for several weeks.  There is no indication of any further follow-up in the service medical records and he has no further treatment or evaluation since service discharge for the right knee.  The right knee degenerative changes are age related and not associated with an injury in the service.  If in fact he had had a significant injury to the medial collateral ligament he would have evidence of instability and significant arthritic changes.  He currently has no evidence of instability or atrophy.  He has only minimal medial compartment narrowing consistent with his age.  His service knee injury resolved without residuals.  If he had a chronic problem he would have significantly more X-ray evidence and a more positive physical examination of the knee.  It should be noted the discharge physical was negative for any complaints of back, knee or leg problems and he was found fit for reenlistment and/or discharge.  There is no evidence of myopathy in either lower leg.  He does have evidence of venous peripheral vascular disease and neuropathy in the feet secondary to his diabetes.  

Regarding the lumbar spine, other than lay statements there is no evidence of a back injury or treatment for the back in the service.  The first evidence of any complaints regarding the lower back is 1977 which is 11 years after discharge from the service which was due to a work injury at which time he complained of low back pain and left leg radicular pain.  He had another work injury in 1994 and had lumbar surgery in 1994.  If in fact the veteran had had a significant back injury in the service, there should be medical evidence to the fact however there is none.  Lay statements from his wife and a buddy in the service were reviewed however there is still no evidence that the Veteran sustained an injury significant enough to require medical care.  The right knee injury in 1965 resolved without residuals.  Some of the right leg radicular symptoms certainly may have a component related to the previous lumbar surgery in 1994.  Again regarding the spine if he had had a significant back injury in the service, there should be medical evidence to that fact however there is none.  There is no documented injury to the back until complaints 11 years after discharge from the service due to a work related injury.  He does have evidence of radiculopathy in the right leg more likely not secondary to a perineural scarring from the surgery in 1994.  He has vascular and neuropathic symptoms in the right leg as previously addressed which are bilateral and not limited to the right leg.  It is 50% less likely as not that the veteran's right leg symptoms to include the knee is any way related to the military service.  The injury to the knee in 1965 resolved without residuals.  The current minimal degenerative changes in the medial compartment of the knee are age acquired changes.  

It is less likely as not 50/50 less than any right leg disability was caused or aggravated by the current back disability with the exception of the radiculopathy which more likely than not is directly related to the spinal surgery in 1994.  

In support of his claim the Veteran submitted an April 2012 letter from his treating physician, Dr. M.B.  She reports that she has been taking care of the Veteran for more than eight years.  She noted that he had had trouble with his low back with radiating pain since she has known him.  She stated that the Veteran was involved in an accident where he attempted to jump from a forklift but his leg was caught beneath a seat and he fell approximately 15 feet.  Unfortunately, the corpsman that saw him at that time did not give him much credence and did not document that this occurred.  The Veteran was seen several weeks later by corpsman for complaints in addition to knee pain and swelling, but no X-ray was taken at that time.  He was told to carry on.  Three months later he returned for additional medical attention because of severe groin pain.  Apparently, the provider at that time told him that he did not know what to do with him and put him on light duty.  To this day he has been having back pain.  The physician concluded "[i]n summary, there is no doubt in my mind that this pleasant gentleman suffered injury while in service, that has continued to plague him since service."  

IV.  Analysis

The Board finds that the preponderance of this evidence is against finding that the Veteran's disabilities of the right lower extremity and lumbar spine were incurred in service, as a residual of his injury while on active duty.  There obviously is conflicting medical evidence as to whether his disorders are the result of that injury in service or, instead, due to the several other unrelated factors mentioned.  But for the reasons and bases set forth below, the Board places greater probative value on the evidence against the claims, rather than the evidence supporting the claims.  Thus, service connection is not warranted.

At the outset, the Board notes that when considering the first element of the Shedden analysis, a December 2010 X-ray report revealed minimal medial compartment arthritic changes in the knee.  The examiner noted peripheral vascular disease, peripheral neuropathy, and radicular pain, and right groin pain.  Additionally, the VA examiner reported evidence of multi-level degenerative disc disease (DDD) with osteophyte formation in the lumbar spine.  Current disabilities of the right lower extremity and lower back are of record.

In regards to the second element of Shedden, in-service incurrence, the Veteran's STRs show that in September 1965 the Veteran was involved in an accident aboard a ship.  He was prescribed bed rest for two days due to multiple abrasions and contusions to the right knee.  After two days, his knee was bandaged and he was placed on light duty.  The examiner diagnosed a right medial collateral ligament knee injury.  With regard to the lumbar spine, the STRs show no pertinent complaints, findings, or diagnoses.  However, the Veteran is competent to report that he hurt his back during the 1965 ship accident.

As such, the Veteran meets the first and second requirements of the Shedden analysis.  Accordingly, the question then becomes whether his current disabilities of the right lower extremity and lumbar spine are attributable to the injury he experienced in service or the result of other unrelated factors.  Establishing that he has a current disability and that he had an injury during his service does not obviate the need for competent and credible evidence linking his current disabilities to the injury in service.  

In this case the probative and persuasive evidence in this regard is against the Veteran's claims.  The Board initially points out that no chronic right knee or lumbar disabilities were diagnosed in service.  Thus, the Veteran's current disabilities did not have their onset in service.  Additionally, there is no evidence showing a diagnosis of arthritis or other neurological impairment of either the low back or right knee in service or within a year of discharge.  Thus, entitlement to service connection is not warranted in this regard either.

Moreover, the probative and persuasive medical evidence of record does not etiologically relate the Veteran's right knee and lumbar spine disorders to service or any event of service.  

At the outset, the Board finds that the Veteran is competent to report that he sustained an injury to the right knee and lower back in service.  He is also competent to state that he has experienced pain of the knee and back since the injury.  Additionally, even though in reviewing the September 1977 private medical records of his initial post service back injury, the Veteran does not refer to an in-service injury to the back.  In fact, at that time, the Veteran only reported injuring his back when he bent over one morning and then later on attempting to lift a 50 pound pipe.  When resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing back and leg pain since service are credible.

Nonetheless, when weighing all of the competent and credible evidence of record, the Board finds that the other objective competent and credible evidence of record is more probative and persuasive that the Veteran's statements and the medical evidence in support of the claim.  The first factor for consideration is that no chronic disability was noted in service or within a year after service.  In fact, there as a prolonged period post service without indication or mention of any disorder.  As previously noted, although the STRs show an injury in service, no chronic disabilities were noted.  Further, in September 1977, the Veteran did not reference his back or knee disorder.  In fact, in reviewing the Veteran's post-service history, his low back went untreated for many years after his discharge from service until the 1977, and only then when he was seen for back problems related to injuries occurring subsequent to service.  In considering the right lower extremity, there are no records reflecting complaints, diagnosis or findings related to right leg/knee until 2003, so for some 37 years (nearly four decades) after his military service ended.  The Board finds that the prolonged period without complaint, mention, or treatment is a probative factor against the Veteran's assertions and claim.

In addition, as previously noted, it is acknowledged that there are positive and negative medical opinions of record.  However, the Board finds that the more probative and persuasive medical evidence weighs against the Veteran's claim.  In 2003, M. O., M.D., noted that the Veteran had a history of bilateral calf muscle pain and concomitant burning pain at his right knee.  He also stated that this might be related in part to the Veteran's prior right knee injury, but the physician did not specify the injury to which he refers.  The physician also indicated that the Veteran had lumbar surgery in 1994, which alleviated prior right leg radiculopathy and stated that the Veteran had right knee injuries on two occasions, but does not elaborate on these injuries.  In April 2012, , M. B., M.D., concluded that the Veteran suffered injury while in service, that has plagued him since service.  

However, the Board finds that the private physicians' medical opinions are of little probative value.  With regard to the 2003 medical opinion, the Board finds that it is of no probative value because no specific prior injury is referenced.  The physician does not elaborate on any of the injuries, and in fact notes that the Veteran's leg injuries were somewhat related to his back injuries.  With regard to the favorable opinion by Dr. M. B., the treating physician, the Board cannot discount her opinion because it was not based on a review the claims file.  Indeed, she could have been made aware of the Veteran's history through her treatment of him.  Nieves-Rodriguez, 22 Vet. App. at 304 (the means by which a private physician can become aware of critical medical facts, aside from a claims file review, include treating the claimant for an extended period of time).  However, there is no indication that her opinion was based on an accurate or, at the very least, complete medical history.  Dr. M. B. she does not mention the intercurrent injuries in 1977 and 1994 at all.  Dr. M.B. report also notes that the Veteran was seen later during service for his back complaints following his initial injury in service, which is not supported by the STRs.  As such, the Board questions whether her favorable opinion was based on an accurate and complete medical history.  

In Neive-Rodriguez, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (wherein the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran).  In this case, because the Dr. M.B. fails to mention, discuss, or otherwise account for the Veteran's post service injuries, the probative value of her statements are lessened, as her favorable opinion does not take into account all of the pertinent facts of record.  The Board also notes that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993). 

Perhaps even more problematic, though, is that this opinion does not include any supporting rationale.  Instead, M.B., M.D., merely provides a conclusory opinion.  The Court in Nieves-Rodriguez held that most of the probative value of a medical opinion comes from its reasoning.  Id. at 304.  And that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  Thus, the opinion provided by the Veteran's treating physician is of limited probative value in this case.  While it references the Veteran's in-service injury, it fails to consider the Veteran's post service injuries and other disabilities which also might cause the Veteran's musculoskeletal and neurological back and leg disorders.

With respect to the negative medical opinions of record, the Board also finds that the January 2008 VA examination report is of limited probative value.  While the examiner stated that there was no association between the knee and back disabilities and service and then attributed the Veteran's burning and tingling in both feet as secondary to diabetes mellitus and diagnosed as peripheral neuropathy, the Court held that the examination report was inadequate and directed that another examination be accomplished.  Such examination was requested and conducted in December 2010.  

Upon review of the December 2010 examination report, the Board finds that this medical opinion is of great probative value.  The medical opinion is thorough, detailed and accurate.  Thus it is adequate for rating purposes.  The examiner accounted for the Veteran's various complaints related to the right leg to include ongoing vascular, neuropathic, and myopathic problems, and with regard to the lumbar spine disabilities, the examiner considered the Veteran's lay reports of an inservice back injury, when determining its etiology.  Additionally, the examiner's opinions was based on a review of the pertinent medical history, including the Veteran's, his wife's and buddy's statements, and supported by sound rationale.  

Specifically, the VA examiner outlined the relevant facts in the report, which was cited in support of the ultimate conclusion that the Veteran's disabilities of the right lower extremity and lumbar spine are unrelated to his military service.  This detailed explanation included specific mention of facts with the lower extremity.  The examiner considered especially significant:  (i) that the Veteran was only treated for a medial collateral strain in service, (ii) that this injury resolved without surgery or casting (iii) that there was no further treatment for knee problems during service (iv) his discharge examination showed a normal right knee/leg (v) no treatment or evaluation of the right knee after discharge (vi) the degenerative changes in the right knee are age related and, (vii) there is no current evidence of instability or atrophy, which would be present if the inservice injury was so severe.  This examiner therefore concluded the Veteran's mild degenerative arthritis of the right knee is not related to his military service but reflects the natural aging process typical for a 67-year-old male.  It was also found that the Veteran's remaining leg complaints were related either his non service connected diabetes mellitus and low back disabilities.  

In regard to the back disability, the 2010 VA examiner found (i) there is no evidence of treatment for a back injury (ii) there is no documentation for back pain after injury (iii) the back is considered clinically normal at service discharge, and (iv) there are intercurrent injuries to the back in 1977 and 1994.  The examiner further noted that if the Veteran had a significant low back injury during service there would be some documentation of this disability, which is not noted in service.  Moreover, the absence of any injury for 11 years after service when he sustains a work-related back injury, would also rule out that his current back problems are related to military service.     

Since the December 2010 examiner's opinion was based on a review of the pertinent medical history, lay assertions, and was supported by sound medical rationale, compelling evidence against the Veteran's claim that his disabilities of the right lower extremity and lumbar spine are related to service and, in particular, to the injury in service is present.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

As previously noted, the Veteran's lay statements that he has experienced continuous back and right lower extremity pain since his initial injury in service have been considered.  His statements are noteworthy in light of the holding in Buchanan, 451 F.3d at 1333, wherein the U.S. Federal Circuit Court of Appeals recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's statements however are of little probative value when weighed against the fact that he went many years without any documented complaint, much less treatment, for low back and right lower extremity pain after his military service had ended, the presence of two intercurrent injuries post service, and the highly probative 2010 VA medical opinion, which is medical evidence against the claim.  

In addition to the Veteran's lay statements, the lay statements of the Veteran's relatives and friends are insufficient to establish service connection.  The Board has considered the statements of his wife and buddy who, in essence, indicated he has always had back and right lower extremity problems.  They are certainly competent to report on such an observation.  However, because degenerative diseases of the lumbar spine and right knee are not the types of conditions that are readily amenable to mere lay opinion regarding their diagnosis and etiology, the lay statements from his relatives and friends which purport to etiologically relate his current disorders to service are of little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The more probative opinion is this regard comes from the 2010 examiner who reviewed and considered the Veteran's complete medical history, the aforementioned lay statements, the Veteran's post service injuries, along with sound medical principles and found no relationship between the Veteran's events of service and his current disorders.  

At this time, it is also noted that because service connection for a back disorder is denied, as a matter of law, secondary service connection for a right leg or knee disorder is prohibited.  38 C.F.R. § 3.310.

In conclusion, since the Veteran has not met the essential requirement of establishing the required nexus or linkage between his current disabilities of the right lower extremity and lumbar spine and military service, and in particular the injury he sustained in service, the preponderance of the evidence is against his claims.  Because the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for disabilities of the right lower extremity is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


